Stephens, J.
1. While a lien existing upon a bankrupt’s property more than four months prior to the filing of the petition in bankruptcy is not affected by the bankrupt’s discharge, a homestead exemption authorized under the State law will defeat -an enforcement of the lien. Evans v. Rounsaville, 115 Ga. 684 (42 S. E. 100) ; Barrett v. Durham, 80 Ga. 336 (5 S. E. 102).
2. A homestead exemption set aside by the bankrupt court is as effective as if set aside in the State court. Ross v. Worsham, 65 Ga. 624.
3. Property not exempt from the enforcement of an existing lien may become exempt upon grounds of exemption afterwards arising, as when a judgment creditor has an existing lien upon the property of his debtor which is not subject to homestead and the debtor afterwards marries and thereby becomes entitled to a homestead exemption upon the property.
4. In a suit by the judgment creditor against the debtor, to subject to the plaintiff’s debt, funds arising from the sale of the property so exempted, a verdict for the defendant was authorized.

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.